Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.
 	
Response to Amendment
	The Request for Continued Examination filed on 4/8/21 overcomes all previously set forth rejections.

Allowable Subject Matter
Claims 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sugiura ‘540 discloses a fuel cell stack “10”, comprising: membrane electrode assemblies “16a”, “16b” (cell units) and separators “14”, “18”, “20” that are alternately stacked, in which each of the membrane electrode assemblies comprises a single cell,
wherein each of the separators comprises:
a plurality of flow grooves “46a” (first ridge) that is disposed on a first main surface of each of the separator to form at least one first gas channel between each of the separators and a membrane electrode assembly “16a” (first cell unit), the grooves 
a plurality of flow grooves “52a” (second ridge) that is disposed on a second main surface of each of the separators to form at least one second gas channel between each of the separators and a membrane electrode assembly “16b” (second cell unit); the grooves including at least two grooves disposed at a predetermined interval on the second main surface of each of the separators,
the plurality of flow grooves “46a” and the plurality of flow grooves “52a” are disposed at a regular interval from a center of each of the separators in a cross section perpendicular to the first gas channel or the second gas channel,
the plurality of flow grooves “46a” and the plurality of flow grooves “52a” of the separators are arranged such that the plurality of flow grooves “46a” and the plurality of flow grooves “52a” of a first separator of two of the separators holding each of the membrane electrode assembly at least partly overlap respectively with the plurality of flow grooves “46a” and the plurality of flow grooves “52a” of a second separator of the two of the separators in a stacking direction of the separators across a single cell intervened between the two of the separators,
each of the separators comprising a plurality of first boss ”50a” (first protrusion) protruding from the first main surface of each separator in a first direction to form at least one third gas channel between each of the separators and the membrane electrode assembly “16a” (first cell unit), the at least one third gas channel being connected to the at least one first gas channel, and a plurality of second boss “48b” (second protrusion) protruding from the second main surface of each separator in 
at least one of the plurality of first boss disposed in a first area of each separator is point symmetrical to at least one of the plurality of second boss disposed in a second area of each separator with respect to the center of each of the separators in in-plane rotation;
the second area of each separator being different from the first area and being point symmetrical to the first area with respect to the center of each of the separators.
Sugiura ‘808 discloses embossed portions “40ae” & “43ae”/ (first protrusions/second protrusions) of two of the separators “18” & “20” that hold the membrane electrode assembly “16” (cell units) at least partly overlap with the membrane electrode assembly except for the power generating region (single cell) of the membrane electrode assembly.
Zhang et al discloses a fuel cell comprising a porous metallic gas diffusion layer (metal support member) comprising a center portion including porous metal and at least one peripheral portion including metal around the center portion, wherein the anode is intervened between the electrolyte and the center portion.
However, none of the prior art references expressly teach at least one of the plurality of first protrusions disposed in the second area of each separator that is point symmetrical to at least one of the plurality of second protrusions disposed in the first area of each separator with respect to the center of each of the separators in in-plane rotation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729